Citation Nr: 0622740	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-39 831	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to nonservice connected burial allowance.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel




INTRODUCTION

The veteran served on active duty from July 1973 to June 
1981.  He died on October [redacted], 2003.  The appellant is his 
father.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  

Review of the claims file reveals that the appellant has not 
been provided with any notification whatsoever as to 
information necessary to substantiate his claim for burial 
benefits.  None of the four requirements above have been met 
in this case.  Therefore, prior to further review of this 
appeal, the appellant must be provided with adequate notice 
and a reasonable time frame in which to respond.  After the 
provision of such notice, the claim must be readjudicated.  

As to the claim's merits, the file shows that after the 
veteran's death, the appellant applied to VA for 
reimbursement of some of the monies paid to cover the 
expenses related to the veteran's funeral.  This application 
was denied on the basis that the veteran had not been in 
receipt of VA pension benefits at the time of his death, as 
required for the award of the benefit under 38 C.F.R. 
§ 3.1600.  

In this regard, the record reflects the veteran had been 
previously awarded VA pension benefits in February 1998, upon 
a showing of unemployability due to severe ill health and no 
income.  He continued to receive pension benefits until 
December 2002, when the VA reduced his monthly payment to $0, 
effective in February 1999, based upon information to the 
effect that the veteran had been working and earning wages in 
excess of the income limit for pension benefits.  A dictated 
letter to the veteran regarding the termination of his 
pension benefits evidently was prepared, but the claims file 
does not contain an actual copy of this letter.  

This is significant because governing regulation provides 
that where a change in disability or employability warrants a 
reduction of discontinuance of pension payments, a rating 
proposing the reduction or discontinuance will be prepared 
setting forth all material facts and reasons.  The 
beneficiary will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore, and will be given 60 days for the 
presentation of additional evidence to show that pension 
benefits should be continued at their present level.  
38 C.F.R. § 3.105(f).  Disregard of or failure to follow 
binding regulations and procedures designed for the 
protection of veterans constitutes administrative error.  

On the present record, it is difficult to ascertain whether 
any error by VA occurred in the termination of pension 
benefits, and if so, its consequences.  In any case, the RO 
has not addressed the consequences of administrative error on 
the part of the VA in the context of this claim, and it would 
be inappropriate for the Board to address in the first 
instance a question that has not been addressed by the RO.  

In addition, the claims file contains a letter, apparently 
submitted by the veteran himself, from the Social Security 
Administration which is addressed to the veteran, at his 
address of record, and states that earnings had erroneously 
been credited to his Social Security account and were being 
removed because the veteran had proven that a mistake had 
been made.  The letter bears a Social Security date stamp of 
March 2003.  Unfortunately, this letter does not bear a date 
stamp or any indication as to when or where it was received 
by VA.  No action was taken by the VA to reinstate the 
veteran's pension benefits, or apparently to acknowledge 
receipt of the letter.  As noted above, the veteran died in 
October 2003, some six months later, without any action 
having been taken by the VA to reinstate his pension 
benefits.

This is likewise significant since the appellant is 
contending that the VA committed administrative error in 
failing to take any action to reinstate the veteran's pension 
benefits upon receiving notification as to the mistaken 
information regarding the veteran's earnings, and that but 
for such error, the veteran would have actually been in 
receipt of VA pension benefits at the time of his death.  He 
further claims that the veteran never lost his eligibility 
for and entitlement to VA pension benefits, and that although 
the VA had ceased payment of such benefits, he remained 
entitled to receive pension benefits at the time of his 
death.  In either case, the appellant asserts, he is entitled 
to receive burial benefits.

Under the circumstances described above, the case is REMANDED 
for the following actions:

1.  The RO should provide the appellant 
with adequate notice, satisfying the 
requirements of the Veterans Claims 
Assistance Act of 2000 and the court 
precedents interpreting the act.  The 
appellant should also be informed of the 
laws and regulations governing 
administrative error and the remedies 
therefor.  He should be provided with 
reasonable period of time to respond.

2.  The RO should attempt to locate a copy 
of the December 2002 letter to the veteran 
regarding termination of pension benefits, 
for association with the claims file.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record, 
determine whether the VA committed 
administrative error in not reinstating the 
veteran's pension benefits prior to his 
death, or in terminating that benefit and 
then re-adjudicate the appellant's claim 
for burial benefits, considering not only 
the issue of administrative error, but the 
issue of whether the veteran's actual 
eligibility for and entitlement to pension 
benefits, despite non-receipt of such 
benefits at the time of his death, renders 
the appellant entitled to the burial 
benefits he seeks.  If the benefit sought 
on appeal remains denied, the appellant and 
representative, if he should choose to 
designate one, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


